Citation Nr: 1131065	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to service connection for a right forearm disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right knee orthopedic disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and F.D.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 1988 and had periods of active duty for training and inactive duty for training as a member of the Army Reserves after September 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2011, the Veteran and F.D. testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

At the April 2011 hearing, the Veteran raised the issue of an increased disability rating for his service-connected right knee scar.  An increased rating claim for that disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability (other than the scar), a left knee disability, and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On the record during the April 2011 Board hearing, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for a right wrist disability and a right forearm disability.  

2.  The Veteran's current left ankle disability had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issues of entitlement to service connection for a right wrist disability and a right forearm disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §  3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

During the April 2011 hearing before the undersigned, the Veteran withdrew his appeal to the Board concerning the issues of entitlement to service connection for a right wrist disability and a right forearm disability.  April 2011 transcript at 2.  

Based on this fact, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for a right wrist disability and a right forearm disability.

Service connection - left ankle disability  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As to the only issue decided in this decision, entitlement to service connection for a left ankle disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document that the Veteran suffered an inversion injury of his left ankle in September 1982 and reported a history of several previous such injuries.  Radiology studies revealed a small bony fragment between the talus and navicular.  Diagnosis was left ankle sprain.  An undated consultation form from an emergency room to physical therapy requested evaluation for a twisted left ankle.  

An October 1987 radiology report documents that the Veteran suffered an inversion injury while playing racquetball and x-rays revealed either a small loose body or an accessory ossicle, medial to tip of lateral malleolus, but no acute fracture.  Diagnosis that month was severe inversion sprain.  A January 1988 treatment note notes that the Veteran was seen for follow up of a stress fracture of the left foot and a sprain of the left ankle from seven weeks earlier.  The plan was to refer him to physical therapy.  There is also a consult sheet for the referral dated in January 1987.  Given the time in the calendar year, the tendency to erroneously list the previous year in January notations, and the similarity in facts noted prior to the January 1987 notation the Board concludes that the January 1987 note was actually created in January 1988.  

These notes show that as of 1982 the Veteran was found to have a left ankle sprain, and, significantly, reported a history of such problems.  He again reported and was treated for the same condition in 1987.  This all occurred prior to his separation from active duty in 1988.  Given his 1982 report and the reoccurrence of the problem in 1987, the Board concludes that the Veteran had a chronic left ankle disability during his active service.  

In May 2006 he underwent a VA compensation and pension (C&P) examination which yielded a diagnosis of a left ankle sprain.  In the diagnosis section of the report of that examination, the examiner stated that the Veteran has a history of left soft tissue ankle injury during his military service which supported a diagnosis of severe lateral ankle sprain.  He stated that the Veteran currently had symptoms and objective manifestations consistent with fibrosis of the calcaneofibular ligament and surrounding soft tissue structures, including the ligaments of the tarsal canal.  The examiner stated that it is more likely than not that the decreased range of motion of these joints with mild pain is a result of the extensively long healing process that occurred after his injury.  He explained that the Veteran's reduced range of motion in the left midtarsal joint is also as likely as not a result of the long immobilization and healing period for the ankle injury.  Finally, the examiner stated that this decreased range of motion is as likely as not producing retrograde aggravation of the ankle joint symptoms.  

This opinion is well reasoned, addresses the relevant facts of the case, and is probative of a finding that the Veteran's current left ankle disability is at least as likely as not etiologically related to his in-service left ankle injury or injuries.  

The preponderance of evidence of record, essentially the showing of a chronic disability of the left ankle during the Veteran's active service and the May 2006 C&P opinion linking his current left ankle disability to service, is favorable to a grant of service connection for a left ankle disability.  Hence, his appeal as to this issue must be granted.  


ORDER

The appeal as to the issue of entitlement to service connection for a right wrist disability and a right forearm is dismissed.  

Service connection is granted for a chronic left ankle disability, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA medical records and VA medical examianations and opinions.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination or medical opinion be provided or, there are four factors for consideration: whether there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) otherwise insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The third factor establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the Board hearing, the Veteran contended that his right ankle and knee disabilities result from an altered gait caused by his service connected disabilities.  Service connection has been established for residuals of a left 3rd metatarsal fracture and a scar of the Veteran's right knee.  Additionally, the Board has granted service connection for a left ankle disability herein.

Service treatment records document that the Veteran had a left medial meniscectomy prior to entrance into service, fell and lacerated his right knee in June of 1985 (with no patellar injury), and reported right knee pain and swelling following a hyperextension injury in October 1985.  

The Veteran has submitted medical opinions from a chiropractor, R.B., and a medical doctor, B.K., with regard to his bilateral knee and right ankle disabilities.  In an April 2011 letter, R.B. stated that he had reviewed the Veteran's medical records and he provided a diagnosis of arthritis of both knees and the right ankle.  He stated that the Veteran's duties during active service, including running in combat boots, rucksack marches, air assault repels, and parachute jumps, caused degeneration of his joints.  Dr. R.B. opined that the disabilities of his lower extremity joints were directly related to and caused by his military service.  

In a May 2011 letter, B.K. stated that he had reviewed the service treatment records provided to him by the Veteran and opined that his left knee and right ankle conditions more likely than not result from his right knee injury and service-connected  left metatarsal disability.  He also stated that the fall sustained by the Veteran during service was more likely than not connected to his current right knee condition.  

Service treatment records document that the Veteran had arthritis of both knees and both ankles at the time of his retirement from his Army Reserves in late 2005.  Results of the May 2006 C&P examination include that the Veteran has an unusual gait and stance.  

The letters from B.K. and R.B. satisfy the requirements of the third factor listed above.  The service treatment records from late 2005, just prior to when the Veteran filed his claim, along with the letters from these doctors and the Veteran's testimony constitute competent evidence of a current disability or symptoms of a current disability.  The in-service injuries already described, coupled with the service connected disabilities that the Veteran contends have caused his claimed disabilities constitute evidence of the requisite in-service event or injury.  The medical evidence, including the letters from B.K. and R.B., is, however, too lacking in specificity for the Board to decide these issues at present, in particular the statement from B.K. that points to what appears to be a laceration injury of the Veteran's left knee as causation, in part, of his disabilities of the right ankle, right knee and orthopedic disability of the left knee, is not supported by sufficient rationale.  Hence, the Board must remand the matter to the AOJ so that VA can afford the Veteran an adequate examination.  

Additionally, during the hearing the Veteran reported that he receives VA treatment for the conditions of his knees and ankles and has done so since December 2005.  There are however no VA treatment records associated with the claims file.  On remand, the Veteran's VA treatment records must be obtained and associated with the claims file as such are likely relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify the VA facility or facilities at which he has received treatment for his ankles and knees.  

2.  Obtain all outstanding relevant VA treatment records and associate all obtained records with the claims file.  If the records are not obtainable, document all efforts to obtain the records and obtain negative replies, and associate such documentation and replies with the claims file.  

3.  Then, only after ensuring that all identified relevant obtainable evidence is associated with the claims file, ensure that the Veteran is afforded the opportunity for a C&P examination of his right ankle and both knees.  The claims file must be provided to the examiner, the examiner must review the claims file, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must be informed that the Veteran's service treatment records are contained in the three white envelopes included in the claims file.  The examiner must provide a complete rationale for all conclusions he or she reaches regarding causation, onset, and/or worsening.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner is asked to address the following:  

(a)  Identify all disorders of the Veteran's right knee, left knee, and right ankle.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder (other than the scar) of the Veteran's right knee was caused by or had onset during the Veteran's active duty from 1980 to 1988 (specifically including, but not limited to, the fall on his right knee in 1985 that resulted in a laceration), or from injury during active duty for training or inactive duty for training after 1988.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder (other than the scar) of the Veteran's right knee was caused by his service-connected left ankle disability or his service-connected residuals of a left 3rd metatarsal fracture.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder (other than the scar) of the Veteran's right knee was aggravated by his service-connected left ankle disability or his service-connected residuals of a left 3rd metatarsal fracture.

(e)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the effects of the Veteran's pre-service left meniscectomy (i.e. absence of cartilage) worsened during his active duty; and, if so, whether or not it is undebatable that the permanent worsening was due to the natural progress of the condition.  

(f)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the effects of the Veteran's pre-service left meniscectomy (i.e. absence of cartilage) was permanently worsened by any injury during active duty between 1980 and 1988, or during active duty for training or inactive duty for training after 1988.  

(g)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder of the Veteran's left knee was caused by or had onset during his active duty between 1980 and 1988 or was caused by an injury during his active duty for training or inactive duty for training after 1988.  

(h)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder of the Veteran's left knee was caused by his service-connected left ankle disability or his service-connected residuals of a left 3rd metatarsal fracture.  

(i)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder of the Veteran's left knee was aggravated by his service-connected left ankle disability or his service-connected residuals of a left 3rd metatarsal fracture.

(j)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder of the Veteran's right ankle was caused by or had onset during his active duty from 1980 to 1988 or was caused by an injury during his active duty for training or inactive duty for training after 1988.  

(k)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder of the Veteran's right ankle was caused by his service-connected left ankle disability or his service-connected residuals of a left 3rd metatarsal fracture.  

(l)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder of the Veteran's right ankle was aggravated by his service-connected left ankle disability or his service-connected residuals of a left 3rd metatarsal fracture. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


